Per Curiam.
It is the business of the court which awards a feigned issue, to name the parties to it, and prescribe the form of it; and as this was done by the Register's Court, the Common Pleas had no power to' disturb it. But we never reverse for an error which has done no harm; and we are unable to perceive that any has been done by adding the names in this instance. The acts or declarations of legatees are not to be received in prejudice of other legatees; and the additional parties were not deprived by being joined of any advantage which they had before. Nor were they subjected to any burthen or disability. The fixing on parties to give' form to the issue, is a matter of arbitrary arrangement; and those who have not an interest in the question to be tried, pay no costs. The real parties — those who have taken an active part in the contest — are sought out and compelled to pay by a writ of attachment. All the exceptions resolve themselves into the point thus disposed of; and the plaintiffs in error consequently have no cause to complain.
Judgment affirmed.